Exhibit 10.1
(LIGHTINGSCIENCE LOGO) [d68410d6841001.gif]
10 July 2009
Khaled Haram
Apartment 16F
460 East 79th Street
New York, NY 10075
Dear Khaled,
We are pleased to present the following offer of employment. This letter will
summarize and confirm the details of our offer to you of employment by Lighting
Science Group Corporation (the “Company”).
Start Date. Your employment by the Company will commence on 13 July 2009.
Position, Responsibilities & Duties. Your initial job title will be President &
Chief Operating Officer. You will initially report to Zach Gibler, Chief
Executive Officer. Your responsibilities and duties will be as the Chief
Executive Officer of the Company may specify. Initially, those duties and
responsibilities shall comprise finance and accounting, information technology,
and supply chain and manufacturing operations. You are expected to devote your
full time professional efforts to the fulfillment of your responsibilities and
duties. The Company recognizes that you are an operating advisor for Pegasus and
that you may devote some time to that role but without interfering with the
fulfillment of your responsibilities and duties as President & Chief Operating
Officer of the Company.
Base Compensation. Your annual salary will be two hundred twenty five thousand
United States dollars (US$225,000.00), less standard payroll deductions and all
required withholdings, and paid in accordance with the Company’s payroll
policies.
Car Allowance. The Company shall pay you or reimburse you a car allowance of one
thousand two hundred (US$1,200.00) per month. The car allowance shall cease
immediately upon the termination of your employment by the Company.
Initial Stock & Option Grants. Subject to approval by the Company’s Board of
Directors, you will be granted a to be determined number of shares of restricted
stock and a to be determined number of stock options. The number of shares and
options are presently the subject of negotiations and you and the Company agree
to negotiate in good faith to reach a mutually acceptable determination of those
numbers. The issuance of the restricted stock and the stock options will be
subject to standard written Company agreements that will be presented to you in
due course.
Lighting Science Group Corporation www.Isgc.com

             
Headquarters
  Administration & Accounting   Display Technology Center   Illumination
Technology Center
120 Hancock Lane
  Suite 1515   Suite 800   Building 2A
Westhampton, NJ 08060 USA
  2100 McKinney Avenue   11390 Sunrise Gold Circle   1227 South Patrick Drive
v 609.265.1401
  Dallas,Texas 75201 USA   Rancho Cordova, CA 95742 USA   Satellite Beach, FL
32937 USA
f 609.265.9905
  v 214.382.3630   v 916.852.1719   v 321.779.5520
800.808.5822
  f 214.382.3631   f 916.852.1740   f 321.779.5521

North America                            Australia
                           Asia                            Japan
                           Europe                            Netherlands

 



--------------------------------------------------------------------------------



 



Performance Bonus. You will be eligible to participate in the Company’s
performance bonus plan(s) up to forty percent (40%) of your base salary, based
on a combination of Company performance and personal achievements as determined
by your manager.
Long Term Incentive Plan. You will be eligible to participate in the Company’s
long term incentive plans for executives.
Benefits. The Company currently offers a suite of benefits for you and your
qualified dependents including medical, dental, vision and life insurance
options. Additionally, you are eligible for paid sick time off and paid
holidays. You will initially be eligible for twenty (20) days of paid vacation
per year of employment and you will accrue an additional five (5) days of
vacation for each year of employment, up to a maximum of thirty (30) days of
paid vacation per year. Additional details regarding benefits will be provided
by the Company’s human resources department in due course. Benefits shall cease
immediately upon the termination of your employment by the Company except as
provided by law or as the Company’s policies may allow.
Required Documentation. To comply with the government-mandated confirmation of
employment eligibility, you will be required to complete an I-9 Employment
Eligibility Verification form. Please send the required completed I-9 document
to John Mitchell on or before your first day of employment by the Company.
At Will Employment. Please understand the Company is an employment-at-will
company. This means that you or the Company may terminate your employment at any
time, for any reason or for no reason, with or without notice. Accordingly, this
letter is not a contract or commitment for continued employment. The Company
also reserves the right to amend its benefits, plans or programs at any time.
Change Of Control. If your employment by the Company or its successor is
terminated by the Company or its successor due to a change of control of the
Company and within three (3) months of such change in control, you will receive
a severance payment equal to one (1) year of your base pay, paid out, at the
discretion of the Company or its successor, in a lump sum within thirty
(30) days of termination or paid out in equal installments over one year
(1) year. The severance payment will be conditional upon your first executing
(and not revoking) a valid waiver and release of all claims that you may have
against the Company and/or its successor.
General Termination. If your employment by the Company or its successor is
terminated by the Company or its successor for other than (a) a change of
control or (b) for cause and you return to being employed or retained by Pegasus
or another portfolio company of Pegasus, you will not be entitled to a severance
payment. If your employment by the Company or its successor is terminated by the
Company or is successor for other than (a) a change of control or (b) for cause
and you return to being employed or retained by Pegasus or another portfolio
company of Pegasus but your return to being employed or retained by Pegasus or
another portfolio company of Pegasus, is for less than six (6) months by other
than your own choice, then you will receive a severance payment equal to six
(6) months of your base pay, paid out, at the discretion of the Company or its
successor, in a lump sum within thirty (30) days of termination or paid out in
equal installments over six (6) months. If your employment by the Company or its
successor is terminated by the Company or is successor for other than (a) a
change of control or (b) for cause and you do not return to being employed or
retained by Pegasus or another portfolio company of Pegasus, you will receive a
severance payment equal to six (6) months of your base pay, paid out, at the
discretion of the Company or its successor, in a lump sum within thirty
(30) days of termination or paid out in equal installments over six (6)

Page 2 of 3



--------------------------------------------------------------------------------



 



months. The severance payment will be conditional upon your first executing (and
not revoking) a valid waiver and release of all claims that you may have against
the Company and/or its successor.
Termination For Cause. If your employment by the Company or its successor is
terminated for “cause,” you will not be entitled to a severance payment. “Cause”
strictly means: (a) a misrepresentation of your education, work experience,
and/or any matter upon which the Company relied in considering and offering you
employment; (b)willful breach of your employment obligations, which, if curable,
you fail to cure within (30) days after receipt of a written notice of such
breach; (c) gross negligence or recklessness in the performance of, or
intentional non-performance of, your duties to the Company; (d) commission of a
felony or a crime of moral turpitude; (e) commission of a material act of
deceit, fraud, perjury or embezzlement that involves or directly or indirectly
causes harm to the Company or any of its affiliates; or (f) repeatedly (i.e., on
more than one occasion) being under the influence of drugs or alcohol (other
than over-the-counter or prescription medicine or other medically-related drugs
to the extent they are taken in accordance with their directions or under the
supervision of a physician) during the performance of your duties for the
Company, or, while under the influence of such drugs or alcohol, engaging in
grossly inappropriate conduct during the performance of your duties for the
Company.
Additional Terms & Conditions Of Employment. The Company requires its employees
to sign and comply with additional terms and conditions of employment concerning
confidentiality, assignment of inventions and works of authorship,
non-competition, and non-recruitment. The additional terms and conditions of
employment will be presented to you for your review, consideration and signature
in due course and must be signed by within ten (10) days of receipt by you.
If you wish to accept employment under the terms described above, please sign
and date a copy of this letter and return the signed and dated copy to me no
later than 10 July 2009.
By signing this letter, you acknowledge that this offer letter supersedes any
other offer, agreement, or promises made to you by anyone, whether oral or
written, specifically concerning the offer of employment by the Company, and
with the exception of the determination of the number of shares and options as
noted above, this letter comprises the complete agreement between you and the
Company concerning the offer of employment by the Company. The Company
acknowledges that this letter and the offer of employment contained herein does
not supersede any other offer, agreement, or promises made to you by anyone,
whether oral or written, concerning consulting work for the Company prior to the
date of this letter and/or in connection with your role as an operating advisor
for Pegasus.
If you have any questions regarding this offer, please do not hesitate to
contact me or John Mitchell.
I look forward to your favorable reply and to a productive and enjoyable work
relationship.

         
Sincerely,
  Agreed & Accepted:    
 
       
/s/ Zachary S. Gibler
  /s/ Khaled Haram
 
   
Zachary S. Gibler
  Khaled Haram    
Chief Executive Officer
       
 
  Date: July 13, 2009    

Page 3 of 3